
	
		II
		111th CONGRESS
		2d Session
		S. 2937
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 20, 2010
			Mr. Schumer (for
			 himself, Mrs. Gillibrand,
			 Mr. Nelson of Florida,
			 Mr. LeMieux, and
			 Mr. Kerry) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide a temporary suspension of
		  limitation on charitable contributions and to amend the Internal Revenue Code
		  of 1986 to extend the enhanced charitable deduction for contributions of food
		  inventory.
	
	
		1.Temporary suspension of limitations on
			 charitable contributions
			(a)In generalExcept as otherwise provided in subsection
			 (b), section 170(b) of the Internal Revenue Code of 1986 shall not apply to
			 qualified contributions and such contributions shall not be taken into account
			 for purposes of applying subsections (b) and (d) of section 170 of such Code to
			 other contributions.
			(b)Treatment of excess
			 contributionsFor purposes of
			 section 170 of such Code—
				(1)IndividualsIn the case of an individual—
					(A)LimitationAny qualified contribution shall be allowed
			 only to the extent that the aggregate of such contributions does not exceed the
			 excess of the taxpayer's contribution base (as defined in subparagraph (F) of
			 section 170(b)(1) of such Code) over the amount of all other charitable
			 contributions allowed under such section 170(b)(1).
					(B)CarryoverIf the aggregate amount of qualified
			 contributions made in the contribution year (within the meaning of section
			 170(d)(1) of such Code) exceeds the limitation of subparagraph (A), such excess
			 shall be added to the excess described in the portion of subparagraph (A) of
			 such section which precedes clause (i) thereof for purposes of applying such
			 section.
					(2)CorporationsIn the case of a corporation—
					(A)LimitationAny qualified contribution shall be allowed
			 only to the extent that the aggregate of such contributions does not exceed the
			 excess of the taxpayer's taxable income (as determined under paragraph (2) of
			 section 170(b) of such Code) over the amount of all other charitable
			 contributions allowed under such paragraph.
					(B)CarryoverRules similar to the rules of paragraph
			 (1)(B) shall apply for purposes of this paragraph.
					(c)Exception to overall limitation on itemized
			 deductionsSo much of any
			 deduction allowed under section 170 of such Code as does not exceed the
			 qualified contributions paid during the taxable year shall not be treated as an
			 itemized deduction for purposes of section 68 of such Code.
			(d)Qualified contributions
				(1)In generalFor purposes of this section, the term
			 qualified contribution means any charitable contribution (as
			 defined in section 170(c) of such Code) if such contribution is—
					(A)for relief efforts related to the
			 earthquake in Haiti occurring on January 12, 2010,
					(B)paid in cash during 2010 to an organization
			 described in section 170(b)(1)(A) of such Code (other than an organization
			 described in section 509(a)(3) of such Code), and
					(C)a contribution with respect to which the
			 taxpayer has elected the application of this section.
					(2)ExceptionSuch term shall not include a contribution
			 if the contribution is for establishment of a new, or maintenance in an
			 existing, segregated fund or account with respect to which the donor (or any
			 person appointed or designated by such donor) has, or reasonably expects to
			 have, advisory privileges with respect to distributions or investments by
			 reason of the donor's status as a donor.
				(3)Application of election to partnerships and
			 s corporationsIn the case of
			 a partnership or S corporation, the election under paragraph (1)(C) shall be
			 made separately by each partner or shareholder.
				2.Extension of enhanced charitable deduction
			 for contributions of food inventory
			(a)In generalClause (iv) of section 170(e)(3)(C) is
			 amended by striking December 31, 2009 and inserting
			 December 31, 2010.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to contributions made after December 31, 2009.
			
